March 18, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   BOWEN ZHU AND JAIN YU, Appellants

NO. 14-13-00368-CV                          V.

       KAI C. LAM AND THE HOUSESOLD REALTY, INC., Appellees
                  ________________________________

       This cause, an appeal from the judgment signed January 25, 2013 in favor of
appellees Kai C. Lam and the Housesold Realty, Inc., was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

       We order appellants, Bowen Zhu and Jain Yu, jointly and severally, to pay
all costs incurred in this appeal.

      We further order this decision certified below for observance.